Citation Nr: 9904531	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  95-01 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits as the surviving spouse of the veteran under 
the provisions of 38 U.S.C.A. § 1318.  

3.  Entitlement to accrued benefits.  

4.  Entitlement to non-service  connected death pension 
benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran, who had active service from September 1950 to 
June 1952, died in December 1992.  

This case comes to the Board on appeal from adverse rating 
decisions in 1993 by the RO in Waco, Texas.  This case, which 
was remanded by the Board in December 1996 for correction of 
procedural deficiencies, has been returned to the Board for 
further appellate review.  

The issue of entitlement to nonservice-connected death 
pension benefits is the subject of a remand section at the 
end of this decision.  


FINDINGS OF FACT

1.  The claim for service connection for the cause of the 
veteran's death is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  

2.  Entitlement to DIC benefits as surviving spouse is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

3.  At the time of his death in December 1992, the veteran 
had been in receipt of a 100 percent disability rating for 
his service-connected disability from 1987 and there are no 
accrued benefits payable to the appellant.  


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded. 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).

2. The claim for DIC benefits as the surviving spouse of the 
veteran under the provisions of 38 U.S.C.A. § 1318 is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).

3.  The requirements for payment of accrued benefits are not 
met.  38 U.S.C.A. § 5121 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.1000 (1998); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered with respect to these 
issues is whether the appellant has presented evidence of 
well-grounded claims; that is, claims which are plausible and 
meritorious on their own or capable of substantiation.  If 
she has not, her appeals must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  The Board finds 
that the appellant's claims for service connection for the 
cause of the veteran's death and for entitlement to DIC 
benefits are not well grounded and there is no further duty 
to assist her in the development of these claims.  

Service connection for cause of the veteran's death and 
entitlement to DIC benefits.  

Factual Background.  At the time of his death, the veteran's 
only service-connected disability was bilateral defective 
hearing.  The veteran was awarded an 80 percent rating for 
this disability in 1978 as well as special monthly 
compensation based on bilateral deafness.  

A Board decision in September 1986 denied the veteran a 
rating in excess of 80 percent (maximum schedular rating) for 
his defective hearing as well as denying a total rating based 
on individual unemployability due to his service connected 
disability.  

On December 18, 1987, the rating criteria for bilateral 
defective hearing were amended.  A rating action in July 1988 
found the veteran entitled to a 100 percent rating (new 
maximum schedular rating) effective from December 18, 1987, 
the effective date of the amended rating criteria authorizing 
a 100 percent rating.  

The veteran died in December 1992.  The death certificate 
shows that the cause of death was gastric carcinoma with 
metastasis.  An autopsy was not performed.  At the time of 
his death, his only service-connected disability was 
bilateral defective hearing evaluated as 100 percent 
disabling from December 1997.  

Service medical records are negative as to the presence of 
carcinoma during service and carcinoma was first shown many 
years post service.  

Rating actions in May 1993 and March 1994 denied service 
connection for cause of the veteran's death.  In denying 
service connection for cause of death, the rating boards 
found that there was no indication of the presence of 
carcinoma in service and that there was no relationship 
demonstrated between the veteran's death and his bilateral 
defective hearing, his sole service-connected disability.  

Notices of disagreement with these denials were received from 
the appellant and the current appeal with respect to these 
issues ensued.  

Criteria

Death.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during service if manifested 
to a compensable during the first post service year, or one 
which was proximately due to or the result of an established 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.307, 3.309, 3.310(a) (1998).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  

38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

DIC.  DIC benefits may be awarded even where the cause of the 
veteran's death is not service connected, provided that the 
veteran was in receipt of or entitled to receive (or but for 
the receipt of retired or retirement pay was entitled to 
receive) compensation at the time of death for a service 
connected disability that either (1) was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death; or (2) if so rated for a lesser 
period, was so rated continuously for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty.  38 U.S.C.A. § 1318

38 C.F.R. § 3.22(a) (1998) implements the above statute and 
mirrors the language of the statute in every essential, 
except that it adds further clarification that a "total" 
rating may be either a total schedular rating, or it may be a 
total rating due to unemployability.  

Analysis

Death.  According to the veteran's death certificate, the 
immediate cause of his death in December 1992 at the age of 
63 was gastric carcinoma with metastasis.  A review of the 
service medical records discloses that they are negative for 
any indication of the presence of carcinoma during service.  
There is also no showing of carcinoma during the initial post 
service year thereby precluding a presumptive grant of 
service connection for carcinoma.  Also, it is neither 
contended nor shown that there is any relationship between 
the carcinoma and the veteran's sole service-connected 
disability.  There is also no indication in the claims folder 
by medical record or opinion that the veteran's bilateral 
defective hearing in any way contributed to his death.  The 
Board notes that while the veteran's lone service-connected 
disability was rated as 100 percent disabling, it had no 
effect on any vital organ and is not shown by competent 
medical evidence to have been a cause of the veteran's death.  
Neither the death certificate, nor any other medical records 
suggest that the veteran's service-connected hearing loss, 
rated 100 percent disabling, was either a principal or 
contributory cause of death.  

In order for the appellant's claim to be well grounded, she 
would have to submit competent medical evidence showing 
causality between events of service and the fatal condition 
that caused the veteran's death.  Grivois v. Brown, 6 
Vet.App. 136 (1994); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  However, she has submitted no such evidence, and 
there is no such evidence of record.  

The appellant's allegations of relationship between the 
veteran's death and service-connected hearing loss are also 
unsupported by competent medical evidence or opinion and will 
not suffice to make her claim well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  

The appellant's apparent argument that the veteran's service-
connected disability caused or contributed to his death is 
not probative evidence since, as a lay person, she has no 
competence to offer a medical opinion on the etiology of a 
disorder or causality of death.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Thus, the Board holds that the claim 
for service connection for the cause of the veteran's death 
is not plausible, and must be denied as not well grounded.  
Johnson v. Brown, 8 Vet. App. 423 (1995).  

DIC.  With respect to the appellant's claim for DIC benefits 
under the provisions of § 1318, the record shows that the 
veteran was only in receipt of a total (100 percent) rating 
from December 1987.  Thus, as the veteran died in December 
1992, the 10-year threshold requirement of § 1318(b)(1) has 
not been met.  Further, as the veteran's disability was not 
rated as 100 percent disabling until many years after his 
discharge from service, the requirements of § 1318(b)(2) also 
are not met.  

Finally, the Board must address the questions of whether the 
veteran, while not in receipt of such compensation was 
entitled to receive (or but for the receipt of retired or 
retirement pay was entitled to receive) such compensation.  
Here, the record shows that the veteran was being paid VA 
benefits prior to his death and was not receiving retirement 
pay.  

The record is also clear that the veteran was not entitled to 
receive a total rating at any time prior to December 1987.  
The Board notes that the award of a 100 percent rating at 
that time was based not on an increase in severity, but on a 
change in the rating schedule.  The Board notes that in 1987, 
as now, 38 C.F.R. § 3.114(a) provided that the effective date 
of an award based on a liberalizing law shall not be earlier 
than the effective date of the act.  In this case, the Board 
finds that inasmuch as the effective date of the pertinent 
liberalized rating schedule provisions was December 18. 1987, 
the 100 percent schedular rating for the veteran's bilateral 
defective hearing cannot be earlier than that date.  

Finally, this Board would note that the Board decision of 
September 1986, which denied a total rating based on 
individual unemployability, is final.  This precludes a 
finding that the veteran met the 10-year requirement of 
§ 1318 on the basis of being entitled to receive a total 
rating based on his service-connected disability during the 
10 years preceding his death. 

Based on the foregoing, the Board concludes that the 
appellant's claim for DIC benefits is not plausible, and must 
be denied as not well grounded.  

Conclusion

Although the Board considered and denied the appellant's 
foregoing claims on grounds different from that of the RO, 
which denied the claim on the merits, the appellant has not 
been prejudiced by the decisions.  This is because in 
assuming that the claim was well grounded, the RO accorded 
the appellant greater consideration than her claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 
Vet.App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet her initial burden in the adjudication 
process, the Board concludes that she has not been prejudiced 
by the decision s to deny her appeal for service connection 
for the cause of the veteran's death and for entitlement to 
DIC benefits under § 1318.  

The United States Court of Veterans Appeals has held that, 
pursuant to 38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1997), 
the Secretary has a duty to notify the claimant of the 
evidence needed to make the claim well grounded if the 
application is incomplete and VA is on notice of the 
existence of evidence that would make the claim well 
grounded.  Beausoleil v. Brown, 8 Vet.App. 459, 465 (1996); 
Epps v. Brown, 9 Vet.App. 341 (1996).  The appellant has not 
identified the existence of any evidence that would make her 
claims well grounded.  

Entitlement to Accrued benefits.

Factual Background.  The veteran was in receipt of VA 
benefits based on a 100 percent disability from December 1987 
until his death in December 1992.  He was also in receipt of 
special monthly compensation for bilateral deafness from 
1978.  

The appellant filed her claims for accrued benefits in 
February 1993.  She was advised by RO letter of July 1993 
that there were no accrued benefits payable at the time of 
the veteran's death.  

In its remand of December 1996, the Board noted that it was 
unclear whether the appellant was, in fact, appealing this 
issue.  Subsequently, it was indicated that she was appealing 
this issue and this issue has been developed for appellate 
review at this time.  

Criteria.  Upon the death of a veteran any accrued benefits 
are payable to the veteran's spouse, children (in equal 
shares), or dependent parents (in equal shares). 38 U.S.C.A. 
§ 5121(a)(2) (West 1991 & Supp. 1998); 38 C.F.R. § 
3.1000(a)(1) (1998).  Accrued benefits are defined as 
periodic monetary benefits to which an individual was 
entitled at death based on evidence in the file at death and 
due and unpaid for a period not to exceed two years prior to 
the last date of entitlement (the veteran's death).  38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  

Where the law is dispositive of a claim, the claim should be 
denied or the appeal terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Consequently, if 
the statutory requirements for an award of DIC benefits under 
§ 1318 are not met, the claim would have to be denied by 
operation of law.  

Analysis.  Initially, the Board notes that a determination as 
to whether the appellant has submitted a well-grounded claim 
need not be addressed.  The concept of well grounded applies 
to the character of the evidence presented by a claimant.  
For purposes of this decision, as there is no dispute as to 
the evidence, but only to the law and its meaning, the 
concept of well grounded is not found to be applicable.  See 
Sabonis.  The relevant facts in this case are not in dispute.  
The veteran was entitled to and was paid compensation at the 
rate for disability rated as 100 percent disabling beginning 
in December 1987.  The veteran was also entitled to and 
received special monthly compensation based on deafness from 
1978 up to the time of his death.  

There is no legal merit to the appellant's general argument 
that accrued benefits should be paid for the two years prior 
to the veteran's death.  She has offered no cogent legal 
argument as to why she believes such benefits should be paid.  
As set out above, accrued benefits are limited to the two 
years preceding death, and the record shows that veteran had 
been paid all compensation due him during the two-year period 
immediately prior to his death.  Thus, no benefits were due 
and unpaid for the 2-year period prior to his death.  
Accordingly, as the veteran was paid all that was due to him 
during the relevant time period, there are no unpaid monetary 
benefits to which the appellant is entitled.  As a matter of 
law, the appellant is not entitled to any compensation 
benefits due to the veteran and unpaid for any period of time 
during the two years preceding his death.  

The United States Court of Veterans Appeals (Court) has held 
that where the law and not the evidence is dispositive, the 
Board should deny an appeal because of the absence of legal 
merit or the lack of entitlement under the law.  See Sabonis.  
The appellant in this case has failed to allege facts which 
meet the criteria set forth in the law or regulations and, 
accordingly, her claim must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to DIC benefits based on 38 U.S.C.A. § 1318 as 
the veteran's surviving spouse is denied.  

The appeal to establish entitlement to accrued benefits is 
denied.  


REMAND

The surviving spouse of a veteran is entitled to receive VA 
improved death pension if the veteran had qualifying service 
or at the time of death was receiving or entitled to receive 
compensation for a service connected disability.  

In the present case, the appellant's pension claim was denied 
by the RO on the basis that her Social Security income was 
excessive.  In this regard, the Board notes that the 
appellant's payment of the veteran's funeral expenses was not 
considered deductible in determining her countable income as 
the funeral expenses were initially reported to have been 
paid in December 1992.  Since the appellant's pension claim 
was received in February 1993, more than 45 days after the 
veteran's death, the December 1992 payment did not qualify as 
an income deduction.  However, the Board further notes that 
on her pension application received on February 8, 1993, the 
appellant reported that the funeral expenses of the veteran 
had not been paid as of that date.  Since the exact date of 
payment of these funeral expenses is germane to a proper 
decision with respect to the issue before us, the Board is of 
the opinion that this evidentiary discrepancy should be 
resolved.  This remand will also provide an opportunity for 
other development that was not accomplished because of the 
nature of the 1993 denial.  Accordingly, the case is being 
remanded for the following action:

1.  The appellant and the servicing 
funeral home should be contacted and 
asked to provide accurate and complete 
information reflecting the date(s) of 
payment(s) of the veteran's funeral 
expenses by the appellant.  The appellant 
should also be asked to furnish her 
income from all sources, including her 
Social Security benefits during the 
period from February 1993 to February 
1994.  She should be asked to provide a 
detailed listing of all of her 
unreimbursed medical expenses to include 
any medical insurance premiums for the 
same period.  Finally, she should be 
asked to furnish the date and amount of 
any life insurance proceeds she may have 
received as a result of the veteran's 
death.  

2.  The appellant's claim for improved 
death pension should then be reviewed by 
the regional office.  Any additional 
development indicated should be 
undertaken by the RO.  If the 
determination remains adverse to the 
appellant, she should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the appellant 
until she receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition of the remaining matter on appeal pending 
completion of the requested action.  



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

